Citation Nr: 1617440	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-40 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for heart disease, secondary to service-connected
diabetes mellitus, type II (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a
December 2008 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection
for heart disease.

The Veteran testified before the undersigned at a March 2013 Travel Board hearing.  
The hearing transcript is of record.

In June 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Current heart disease, including valvular heart disease and hypertension, is etiologically related to service-connected DM.


CONCLUSION OF LAW

Current heart disease, including valvular heart disease and hypertension, is proximately due to or the result of service-connected DM.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. §§ 3.310(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015). 

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the appellant in substantiating his claim for service connection for heart disease.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2015).

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 
12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those disabilities explicitly recognized as chronic.  
38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  38 U.S.C.A. 1154(a) 
(West 2014); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1337 (Fed. Cir. 2006).

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  Once evidence is determined to be competent, the Board must then determine whether that competent evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice- connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2015).  However, that does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that his currently demonstrated heart disease was caused by
his service-connected diabetes mellitus (DM).

The medical evidence of record shows that the Veteran has a current diagnosis of
heart disease.  Specifically, private treatment records show that in 2006, the Veteran
was diagnosed with concentric left ventricular hypertrophy, mild to moderate
calcific aortic stenosis, and trace aortic regurgitation.  See July 2006 treatment
records from the Heart Hospital of Allegheny General.  He was diagnosed by
echocardiogram in 2008 with left ventricular hypertrophy, mildly dilated left
atrium, mild aortic regurgitation, and moderate stenosis.  See February 2008
treatment records from Carleton Cardiology Associates.  As discussed further
below, he was also diagnosed by his private cardiologist with valvular disease and
cardiac arrhythmias.  See May 2009 statement from S.I., MD.  During a July 2008
VA examination, the Veteran was diagnosed with mild essential hypertension, mild
left ventricular hypertrophy, secondary to hypertension, mild aortic regurgitation,
and mild mitral regurgitation.  He was diagnosed on VA examination in November
2010 with moderate aortic stenosis, and asymptomatic ventricular arrhythmia.
The July 2008 VA examiner opined that it was not at least as likely as not that the
Veteran's hypertension or minimal cardiac pathology was related to his diabetes, as
his diabetes was found seven years after his hypertension diagnosis was made.  
Although the examiner gave an explanation, albeit very minimal, for his negative
opinion with regard to the etiology of the Veteran's hypertension, he did not explain
why he believed the Veteran's "minimal cardiac pathology" was not related to his
diabetes.  Accordingly, the Board finds that the opinion is incomplete and therefore,
lacks probative value and is inadequate for rating purposes.

During a November 2010 VA examination, the Veteran was diagnosed with
hypertension, DM, and ventricular arrhythmia.  The examiner noted that based on
his history and the results of his physical examination, the Veteran did not have
coronary artery disease, but he did have mild to moderate aortic stenosis, and
ventricular arrhythmia, which was asymptomatic.  The examiner did not give an
opinion on the etiology of the Veteran's diagnosed aortic stenosis or ventricular
arrhythmia.

A VA opinion was obtained in March 2012.  The examiner, a physician's assistant,
noted that the Veteran was diagnosed with hypertension in 1998, which was
controlled with medication, and DM in 2005.  He also noted that the Veteran had
been diagnosed with valvular disease, but that there was no evidence of coronary
artery disease or ischemic heart disease.  The examiner opined that, as the Veteran's
DM had been under control, there was no indication of the disease aggravating his
cardiac condition, and, therefore, there is no direct or proximate reason for his
coronary condition being the result of his service-connected diabetic condition.  The
Board finds that the examiner's conclusion that the Veteran's DM could not have
aggravated his cardiac condition because it was under control is not persuasive.  In
this regard, the DM was still present, whether controlled or not, and therefore, it is
plausible that it could have caused or aggravated another medical condition.  The
Board also notes that although the examiner concluded that the Veteran's DM had
not aggravated the Veteran's cardiac condition because it had been under control,
he did not give a rationale for his finding that the Veteran's cardiac condition was
not directly caused by his DM.  Accordingly, this opinion is also incomplete and inadequate for evaluation purposes.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning)

The Veteran submitted a May 2009 statement from his private cardiologist, S.I.,
MD in support of his claim.  Dr S.I. noted that he first treated the Veteran in
February 2008, at which time, he had some problems with hypertension and was not
optimally controlled on his medications.  He also noted that the Veteran had been
diabetic for a number of years.  The doctor also indicated that the Veteran had
undergone a number of cardiac tests, which revealed that he had some degree of
valvular disease, and some cardiac arrhythmias, which were not of any significant
consequence, but no evidence of an underlying significant coronary vascular
disease.  Dr. S.I. opined that the Veteran's cardiovascular issues were probably, if
not totally, at least partially related to his diabetic condition, which preceded them.  
In rendering this opinion, he noted that being diabetic automatically increases any
person's cardiovascular risks and the frequency of development of cardiovascular
disease.

A March 2013 statement from Dr. S.I. was also submitted in support of the
Veteran's claim.  He again opined that the Veteran's cardiovascular issues are
related, if not totally, at least partially, to his diabetic condition, which preceded
them.  In rendering this opinion, he noted that it has taken quite a number of years
for the Veteran's diabetes to become well controlled despite the Veteran's and his
endocrinologist's continued efforts and changes in treatment.  He noted further that,
as previously explained, being diabetic automatically increases one's cardiovascular
risk and the frequency of development of cardiovascular complications.  The Board finds that Dr S.I.'s opinions that the Veteran's cardiovascular issues are "related, if not totally, at least partially, to his diabetic condition which preceded them" are equivocal as to whether the Veteran's heart disease was directly caused or aggravated by his service-connected DM.  The equivocal nature of these opinions
diminishes their probative value.  A medical opinion that is equivocal in nature or
expressed in speculative language does not provide the degree of certainty required
for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet App 79 (2006).  

In accordance with the Board's June 2013 remand directives, and in an effort to reconcile the conflicting medical opinions of record, a VA medical opinion was obtained in September 2013.  The VA cardiologist, P.K., MD opined that no current heart disease/cardiac condition, including aortic stenosis, aortic regurgitation, ventricular hypertrophy, valvular disease, cardiac arrhythmias, mitral regurgitation, and hypertension, was caused by the Veteran's service-connected DM.  However, he did opine that that the above-noted conditions were more likely at least partially aggravated by his service-connected DM.  

The September 2013 examiner did not offer a rationale for his opinion, and as such, the RO requested that he submit an addendum with an explanation.  The addendum opinion was submitted in December 2013, at which time, Dr. P.K. inexplicably changed his opinion and stated that it is possible that DM has contributed to heart valvular disease and hypertension, but there is no indication that it clinically has aggravated these conditions in the Veteran.  He opined that it is not as least as likely as not that the Veteran's hypertension and valvular disease have been aggravated beyond natural progression by his DM.  

The Board has attempted to obtain an adequate medical opinion, but the evidence of record remains conflicting.  There is probative evidence of record against the Veteran's claim, including the July 2008 and March 2012 VA opinions noted above.  However, there is also probative medical evidence of record in support of his claim, including Dr. P.K.'s 2013 opinions that the Veteran's diagnosed heart/cardiac conditions, including aortic stenosis, aortic regurgitation, ventricular hypertrophy, valvular disease, cardiac arrhythmias, mitral regurgitation, and hypertension, were likely aggravated by his service-connected DM, and that DM possibly contributed to the Veteran's heart valvular disease and hypertension.  Therefore, the Board finds that the evidence is, at least, in equipoise.  Resolving reasonable doubt in the appellant's favor, service connection for heart disease, including hypertension and valvular heart disease, is warranted.  38 U.S.C.A. 
§ 5107(b) (West 2014).


ORDER

Service connection for heart disease, including valvular heart disease and hypertension, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


